Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Election/Restrictions
Claims 1, 12 allowable. The restriction requirement set forth in the Office action mailed on 2/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 10, 17 is withdrawn.  Claims 10, 17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Henkhaus (REG 42,656) on 4/19/2022.
The application has been amended as follows: 
19. (canceled)
20. (canceled)



Allowable Subject Matter

Claims 1-3, 5, 7-12, 14, 16-18, 21 allowed.
With respect to claims 1-3, 5, 7-11, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
the gap is a first gap having a first distance between the system enclosure and a first SSD of the plurality of SSDs; and
the thermal bridge is flexible in at least one direction such that the thermal bridge is operationally and non-permanently adjustable to alternatively bridge either the first gap or a second gap having a second different distance between the system enclosure and a second SSD of the plurality of SSDs

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

With respect to claims 12, 14, 16-18, 21, the allowability resides in the overall structure of the device as recited in independent claim 12 and at least in part because of claimed limitations:

positioning a thermal bridge between and in contact with the SSD enclosure, solely at a certain location proximal to a hot spot of the SSD enclosure, and a relatively cooler structure housing the SSD enclosure

The aforementioned limitations in combination with all remaining limitations of claim 12 are believed to render said claim 12 and all claims dependent therefrom patentable over the art of record.


3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 12 in combination with the remaining limitations.

Regarding claim 1, Smith (US 10558247 B2) teaches a data storage system comprising: 
a plurality of solid-state drives (SSDs 104, col 6 lines 32-36) each comprising a drive enclosure (enclosure of 104, fig 2);
a system enclosure (550) housing the plurality of SSDs (fig 5); and 
a thermal bridge (101) positioned in a gap between and in contact (col 8 lines 26-38, col 9 lines 20-40, col 10 lines 27-31) with each of the system enclosure and an SSD of the plurality of SSDs (fig 5).  

Smith fails to teach:
the gap is a first gap having a first distance between the system enclosure and a first SSD of the plurality of SSDs; and
the thermal bridge is flexible in at least one direction such that the thermal bridge is operationally and non-permanently adjustable to alternatively bridge either the first gap or a second gap having a second different distance between the system enclosure and a second SSD of the plurality of SSDs.

No reference was found to cure the deficiencies of Smith. The dimensions of the thermal bridge of Gwin (US 20190104643 A1) is specific to the particular SSD that the thermal bridge is to be used for. Gwin [0025] recites ‘The corrugated ribbon 104 may be of any dimensions (e.g., length, width, and height). In embodiments, the length and width of the corrugated ribbon 104 may be based, at least in part, on the dimensions of the external surface 108 of the electronic device 106 to which the heatsink 100 will be mounted’. Gwin [0026] recites ‘The thickness of the material used to fabricate the corrugated ribbon 104 may be based, at least in part, on the thermal performance specifications of the electronic device 106 (heat load, maximum surface temperature, ambient temperature range, etc.)’. 

Regarding claim 12, Lim (US 20140022733 A1) teaches a method of reducing a temperature of a hot spot (120, 122, fig 6b) associated with a solid-state drive (SSD) enclosure (130, fig 6b), the method comprising: 
positioning a thermal bridge (140) between and in contact with the SSD enclosure (130), solely at a certain location proximal (since it contacts the semiconductor chips directly) to a hot spot of the SSD enclosure (figs 6), 

However Lim fails to teach that the thermal bridge is positioned between the SSD enclosure and a relatively cooler structure housing the SSD enclosure. Instead Lim teaches a thermal bridge is positioned within the SSD enclosure and between the enclosure and SSD components. It would not have been obvious to have a thermal bridge which is both within the SSD and also outside of the SSD at the same time. Williams (US 20200214175 A1) fig 6b and Knopf (US 20140111933 A1) figs 6, 15 have a similar situation.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841